Title: John McKinney to Thomas Jefferson, 21 May 1818
From: McKinney, John
To: Jefferson, Thomas


          
            Dear Sir
            Green Creek Bourbon County Kentucky
May 21st 1818—
          
          After my best Respects to you, I would just inform you, I Never have had it in my power to procure to you, the Panther skin, you Requested Me to have with it’s head & Teeth, feet & Nails (or Claws) all to it, & to be as near in form, as possible like as if it was alive—But I still Look out to have it: as soon as possible & if I Do, I will forward it to you, with all speed—
          Also, I now have in my care Six Elks, Three Bucks & three Does—Belonging to my Son, who lives in Missouri Territory, he brought them up about two or three years Ago—(however he brought up three Bucks & one Doe, & the Doe, has had Two fawns, both Does, Since) I have lately Recd a letter from my Son, Requesting me to Sell them; & Remit the money to him, as quick as possible, as he Stands in Need of it—& not to fail Selling them; the first chance I could have—Now Sir—I have had Several applications for them But a Gentleman, who inform’d me a few Days ago, that, he hear’d you Wishe,d, to purchas some of that Specious—& Requested me to let you know, so that if you want them, you could get them—A Gentleman in this state had Some, he Sold a Buck & Doe for $600—& a short time before he sold a Single Buck; for five hundred.—Now Sir—if you wish to purchas them, & will Write me a Line, & what you are willing to give; if The price will justify my Taking them to you, I will either Take, or have them Taken to you, as soon as the Nature of Cases; will permit—That is to Say I will Deliver Two of the Bucks; & three Does—(as a gentleman has the Lent of th one, of the Bucks, to his Two Does—& perhaps, will wish to keep him another Season—or altogether—)  The Description of them are as follows (Towit) The Two Bucks now at home—here, is (I believe) about four years old—this Summer—the oldest Doe, is about five years old, She is with fawn, & I Expect the next Doe, which is now in next month, Two years old—may be with fawn too, But not certain—The Third Doe, is one year old, in next month—all very thriving ones—Now Sir—If they Suit you—& you wish me to forward them to you, you will be So good, as to Drop me a line by male—to Paris, where I can get it & if you do write I will thank you to do it Immediately, as I Shall Sell Immediately, if appertunity Serves—After giving you Time to write—I am with every Centiment of Esteem; your Sincere frend in affinity &c
          John MKinney
        